k
                                                EIG1NAL                                    09/06/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 22-0234


                                         DA 22-0234


 BART J. CRABTREE,
                                                                      SEP 0 6 2022
                                                                    Bowktn Greenwood
              Plaintiff and Appellant,                            Cierk of Supreme Court
                                                                     state of Montana


       v.                                                          ORDER

 THE LOIS J. CRABTREE TRUST,

             Defendant and Appellee.


      The record was filed for purposes of this appeal on June 9, 2022. Nothing further
was filed, and on July 29, 2022, this Court ordered that Appellant prepare, file, and serve
the opening brief no later than August 29, 2022. Nothing further has been filed.
      IT IS THEREFORE ORDERED that this case is DISMISSED WITH PREJUDICE.
      The Clerk is directed to provide copies of this Order to Bart J. Crabtree and to all
counsel of record.
      DATED this 10 —day of September, 2022.




                                                              Chief Justice




                                                      e94 M .41/.„


                                                                      40(
                                                                 Justices
                                                                            7Gc